Citation Nr: 1736692	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  15-12 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than July 11, 2014, for the award of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression, and to include whether clear and unmistakable error (CUE) was made in December 2004 and March 2012 rating decisions that denied service connection.  

REPRESENTATION

Appellant represented by:	Robert Kampfer, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1960 to June 1963 and from February 1978 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2014 and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In April 2015, the Veteran filed an appeal for entitlement to an earlier effective date for the award of service connection for an acquired psychiatric disorder, to include PTSD with depression.  In the appeal, the Veteran requested a live videoconference hearing before the Board.  In August 2015, the Veteran's representative submitted a notice to withdraw the hearing request.  As such, a hearing was not conducted.  

In September 2015, the Veteran's representative submitted statements and arguments in which the RO construed to be an assertion of clear and unmistakable error (CUE) in the December 2004 and March 2012 rating decisions which denied service connection for PTSD.  In September 2015, the RO issued a rating decision which intertwined this issue with the earlier effective date issue at hand.  The issue has been recharacterized accordingly on the title page of this decision to reflect this.  

The Veteran then appealed the September 2015 rating decision in January 2016.  A subsequent appeal in conjunction with the September 2015 rating decision was again filed in October 2016.  In both the January 2016 and October 2016 appeals, the Veteran requested a live videoconference before the Board.  

The Board remanded the case in an August 2017 decision and requested that a videoconference hearing be scheduled.  A Report of Contact (VA Form 27-0820), dated August 8, 2017, indicates the Veteran was contacted by phone and informed that there were limited videoconference hearing slots available at the RO in Fort Harrison, and alternative hearing options were given.  The Veteran stated that she was willing to wait for the next available hearing date to be scheduled at Fort Harrison.  Unfortunately, the case was subsequently returned to the Board for appellate consideration before a hearing was conducted.   

It is clear that the Veteran requested that the hearing be scheduled at the RO at Fort Harrison for the next available date.  The record does not reflect that the Veteran has withdrawn her request for a hearing, nor does it reflect that a hearing has been conducted.  Because the RO schedules videoconference hearings, a remand of this matter to the RO is warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted, the August 2017 remand requested that a live videoconference hearing be scheduled before the Board and such has not yet been accomplished.   Remand is therefore necessary to afford the Veteran a hearing before a Veterans Law Judge via videoconference.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

At the earliest available opportunity, the RO should schedule a Board videoconference hearing at the RO in Fort Harrison.  The RO should notify the Veteran and representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) (2016).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




